Allowable Subject Matter
Claims 1-5, 7-9, 11-20, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features apparatus, comprising: an array of multilevel memory cells, wherein the respective cells are each configured to store a number of data values corresponding to a respective number of lower pages and to store a data value corresponding to an upper page in a first row of the array of memory cells responsive to receipt of a first command from a host.

Prior art made of record include:
US 2012/0059983 teaching method for managing memory includes storing a history of accesses to a memory page, and determining whether to keep the memory page open or to close the memory page based on the stored history. 
US 5,619,671 teaching token controlled page protection technique for use in a virtual memory computer system assigning a unique token  to each program when that program requests a protected page of memory. 
J. Bobba, N. Goyal, M. D. Hill, M. M. Swift and D. A. Wood, "TokenTM: Efficient Execution of Large Transactions with Hardware Transactional Memory," 2008 International Symposium on Computer Architecture, 2008, pp. 127-138.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136